DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to the application received on 1/3/22.  Claims 1-20 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claims 1, 3-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Goo et al. (US 9,043,311), and further in view of Zhu et al. (US 2017/0004185).
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Goo in view of Zhu, and further in view of Graefe (US 2010/0281013).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Goo et al. (US 9,043,311), and further in view of Zhu et al. (US 2017/0004185).

claim 1, Goo teaches a computer-implemented method comprising: 
log records of changes to database objects of a database (Goo, Col. 4 Li. 1-6, At various points in time, the items available through the electronic catalog system 106 may have updates associated with them. The updates may be received from various catalog update providers. As the updates are received, they may be stored in live data store 140, and indexed in real-time for easy retrieval.);
indexing the log files to obtain a collection of log indexes, wherein the indexing comprises, for each log storage device of the plurality of log storage devices, indexing log records stored on the log storage device to obtain a respective log index of the log records stored on the log storage device (Goo, Col. 3 Li. 29-33, index the updates stored on the archive data store & Col. 3 Li. 37-39, dynamic index generated for the updates stored on the live data store); 
based on a request (Goo, Col. 9 Li. 53-57, receives the query request and determines the key or keys associated with the request. As described above, an example query may be to determine all updates performed on a given date. In such an example, the date is the key associated with the request.), identifying two or more log storage devices, of the plurality of log storage devices, that store log records for servicing the request, the two or more log storage devices storing two or more log indexes, of the collection of log indexes, that index an aggregate set of log records on the two or more log storage devices (Goo, Col. 9 Li. 57-67, Once the key is determined, the index collating module 132 determines whether the key is found in the dynamic index 142 at decision block 506. If the key is found in the dynamic index 
obtaining the two or more log indexes from the two or more log storage devices (Goo, Col. 10 Li. 5-7, Then, at block 512, the values, and/or pointers, may be returned by the index collating module 132 in response to the query.); and 
aggregating the two or more log indexes to provide an aggregated log index, the aggregated log index providing an index of the aggregate set of log records on the two or more log storage devices (Goo, Col. 10 Li. 8-12, The index collating module 132 thus returns the updates or pointers to the objects from both indices, which is transparent to the requestor. In other words, the requestor need not separately query the live data store 140 and the archive data store 120 in order to retrieve the requested updates).
Goo doesn't expressly discuss maintaining log files, of a database system, on a plurality of log storage devices of the database system, the log files comprising log records of changes to database objects of a database.
Zhu teaches maintaining log files, of a database system, on a plurality of log storage devices of the database system, the log files comprising log records (Zhu, Fig. 1 & pa 0035, the hosts 109 generate log data as one or more log files & pa 0061, log files having one or more log entries. In some embodiments, a log entry corresponds to a single logical row from a log file.);

based on a request, identifying two or more log storage devices, of the plurality of log storage devices, that store log records for servicing the request, the two or more log storage devices storing two or more log indexes, of the collection of log indexes, that index an aggregate set of log records on the two or more log storage devices (Zhu, pa 0224-0226, a query request is received, indexes are referenced to determine related collections, and the collections are processed to identify pertinent entries).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Goo with the teachings of Zhu because it provides collecting and analyzing vast amounts of data in an efficient manner (Zhu, pa 0031).

With respect to claim 3, Goo in view of Zhu teaches the method of claim 1, further comprising using the aggregated log index to identify and locate specific log records, of the set of log records, for responding to the request (Goo, Col. 10 Li. 25-28, The response, including the updates in the live data store 140 and the pointers to the objects in the archive data store 120 may then be sent to the electronic catalog server 106 to forward on to the requestor computing device 102.).

claim 4, Goo in view of Zhu teaches the method of claim 3, wherein the database objects include one or more database objects of one or more types selected from the group consisting of: tables, indexes, index spaces, partitions, and data sets of the database (Goo, Col. 2 Li. 33-34, The objects may have pointers, keys and values associated with the records within them), wherein the indexing indexes log records of changes to the one or more database objects (Goo, Col. 2 Li. 21-24, updates items are stored on live data store and archive data store), and wherein the using the aggregated log index to identify and locate specific log records for responding to the request searches for a subset of those changes to those one or more database objects (Goo, Col. 10 Li. 8-12, The index collating module 132 thus returns the updates or pointers to the objects from both indices, which is transparent to the requestor. In other words, the requestor need not separately query the live data store 140 and the archive data store 120 in order to retrieve the requested updates).

With respect to claim 5, Goo in view of Zhu teaches the method of claim 1, wherein the identifying the two or more log storage devices is based on a timeframe of changes considered by the request (Zhu, pa 0225, This action may identify any partitions that are pertinent to the query search terms. For example, if the query is seeking any entries within a certain time period, the metadata lookup will search for all collections that overlap that time period.).

With respect to claim 6, Goo in view of Zhu teaches the method of claim 1, further comprising storing, on each log storage device of the log storage devices, each 

With respect to claim 7, Goo in view of Zhu teaches the method of claim 1, wherein the indexing the log files indexes the log records of changes on a basis of one type selected from the group consisting of: timing of database changes, objects being changed by the changes, and change types of the changes (Goo, Col. 4 Li. 18-24, updates may be archived in collection of records, or objects, … The collections of records of data may be grouped together based on time, size, or some other criteria.).

With respect to claim 8, Goo in view of Zhu teaches the method of claim 7, wherein the collection of log indexes is a first collection of log indexes, wherein the method further comprises: repeating the indexing on a basis of another type selected from the group consisting of: timing of database changes, objects being changed by the changes, and change types of the changes, wherein repeating the indexing provides a second collection of log indexes (Goo, Col. 4 Li. 18-24, updates may be archived in collection of records, or objects… The collections of records of data may be grouped together based on time, size, or some other criteria. Examiner Note: updates are ongoing, so new groups of updates would be created), and wherein the second collection of log indexes is made available for selection, based on the request, for servicing the request (Goo, Col. 9 Li. 58-64, the index collating module 132 determines 

With respect to claim 9, Goo in view of Zhu teaches the method of claim 1, wherein a given log storage device of the log storage devices maintains two or more log storage files, and wherein, for each log storage file of the two or more log storage files, the indexing produces a respective log index of log records of that log storage file, wherein the respective log indexes for the two or more log storage files are included in the collection of log indexes (Zhu, pa 0040, the log collection configuration 111 comprise the set of information ( e.g., log rules, log source information, and log type information) that identify what data to collect (e.g., which log files)).

With respect to claim 10, Goo in view of Zhu teaches the method of claim 1, wherein, for a given log record in a given log file stored on a given log storage device indexed by an index of the collection of indexes, the index identifies the given log storage device, the given log file, and a specific location of the given log record in the given log file (Zhu, pa 0183, The indexed data store 1510 holds the processed log data as a set of partitions that is indexed. A set of metadata 1542 is maintained to index/track the location of data within the partitions 1540.).

claim 11, Goo in view of Zhu teaches the method of claim 1, wherein the plurality of log storage devices comprise one or more internal hard drives of a computer system and one or more external drives external to the computer system, the one or more external drives selected from the group consisting of: tape drives, and direct-access storage devices (Zhu, pa 0047, comprises any combination of hardware and software that allows for ready access to the data that is located at the computer readable storage device 110.).

With respect to claims 12 and 14-16, the limitations are essentially the same as claims 1, 3, 6, and 10, and are thus rejected for the same reasons.

With respect to claims 17-20, the limitations are essentially the same as claims 1, 3, 6, and 10, and are thus rejected for the same reasons.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Goo in view of Zhu, and further in view of Graefe (US 2010/0281013).

With respect to claim 2, Goo in view of Zhu teaches the method of claim 1, as discussed above.  Goo in view of Zhu doesn't expressly discuss wherein the collection of log indexes are stored as a collection of distributed tree data structures (Graefe, pa 0018, the adaptive merging technique is described within the context of a partitioned B-tree index.), and wherein the aggregated log index is a composite tree data structure assembled from tree data structures of the collection of distributed tree data structures.

	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Goo in view of Zhu to have included the teachings of Graefe because it creates an index that adapts more quickly to new data (Graefe, pa 0018).

	With respect to claim 13, the limitations are essentially the same as claim 2, and are thus rejected for the same reasons.

Response to Arguments
Rejection under 35 U.S.C. 103 
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that Goo does not teach “aggregating the two or more log indexes to provide an aggregated log index, the aggregated log index providing an index of the aggregate set of log records on the two or more log storage devices” because Goo 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169